        Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 1 of 59




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ARLENE DERKOVITZ
24 Kennedy Court
Lancaster, New York 14086

                 Plaintiff                  Case No. 1:21-cv-808

      v.                                    JURY TRIAL DEMANDED

JOHNSON & JOHNSON
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

Serve: Registered Agent
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

and

JOHNSON & JOHNSON CONSUMER
INC. f/k/a JOHNSON & JOHNSON
CONSUMER COMPANIES, INC.
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

Serve: Registered Agent
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

and

PERSONAL CARE PRODUCTS
COUNCIL, f/k/a COSMETIC,
TOILETRY, AND FRAGRANCE
ASSOCIATION
1620 L Street, NW, Suite 1200
Washington, DC 20036

Serve: Thomas Myers, Registered Agent
1620 L Street, NW, Suite 1200
Washington, DC 20036

                 Defendants
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 2 of 59




                                           COMPLAINT

       COMES NOW Plaintiff Arlene Derkovitz, by and through her undersigned counsel, and

for her causes of action against Defendants Johnson & Johnson, Johnson & Johnson Consumer

Inc. f/k/a Johnson & Johnson Consumer Companies, Inc., and Personal Care Products Council,

f/k/a Cosmetic, Toiletry, and Fragrance Association, states the following:

                                         INTRODUCTION

       1.      This action arises out of the development of ovarian cancer by Arlene Derkovitz,

as a direct and proximate result of using Johnson’s Baby Powder and Shower to Shower powder

(hereinafter “the PRODUCTS”), two talc-based products, in the perineal area.

                           PARTIES, JURISDICTION, and VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000, exclusive of interest and costs, and because

Defendants are incorporated and have their principal places of business in states other than the

state in which the named Plaintiff resides.

       3.      Venue of this case is proper in the District of Columbia pursuant to 28 U.S.C. §

1391(b)(1) because all Defendants are residents of this District for the purposes of venue.

       4.      Further, venue of this case is proper in the United States District Court for the

District of Columbia pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

or omissions giving rise to the claim occurred in this judicial district.

       5.      Plaintiff Arlene Derkovitz is an adult and citizen of the State of New York.

       6.      Defendant Johnson & Johnson is a New Jersey corporation with its principal place

of business in the State of New Jersey. At all pertinent times, Johnson & Johnson was engaged in

the business of manufacturing, marketing, testing, promoting, selling, and/or distributing the

                                                  2
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 3 of 59




PRODUCTS. At all pertinent times, Johnson & Johnson regularly transacted, solicited, and

conducted business in the District of Columbia, including the marketing, promoting, selling, and/or

distribution of the PRODUCTS.

       7.      Defendant Johnson & Johnson Consumer Inc. is a New Jersey corporation with its

principal place of business in the State of New Jersey. At all pertinent times, Johnson & Johnson

Consumer Inc. was engaged in the business of manufacturing, marketing, testing, promoting,

selling, and/or distributing the PRODUCTS. At all pertinent times, Johnson & Johnson Consumer

Inc. regularly transacted, solicited, and conducted business in the District of Columbia, including

the marketing, promoting, selling, and/or distribution of the PRODUCTS.

       8.      Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. have, at all

pertinent times, conducted continuous and systematic business in the District of Columbia through

their membership in PCPC and participation in the TIPTF, among other activities, and by placing

their PRODUCTS in the stream of commerce with the knowledge and intent that they be sold in

the District of Columbia and be consumed by District of Columbia citizens and residents.

       9.      At all pertinent times, Defendant Johnson & Johnson Consumer Inc. has been a

wholly owned subsidiary of Defendant Johnson & Johnson, under the complete dominion and

control of Defendant Johnson & Johnson, and the agent and alter ego of Defendant Johnson &

Johnson. Hereinafter, unless otherwise delineated, these two entities shall be collectively referred

to as the “Johnson & Johnson Defendants.”

       10.     Defendant Personal Care Product Council (“PCPC”), f/k/a Cosmetic, Toiletry, and

Fragrance Association (“CTFA”) is a corporation organized under the laws of the District of

Columbia, with its principal place of business in the District of Columbia. PCPC is the successor

or continuation of CTFA, and PCPC is legally responsible for all liabilities incurred when it was



                                                 3
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 4 of 59




known as CTFA. At all pertinent times, PCPC was and is the national trade association that

represents companies in the personal care and cosmetics industry, including the Johnson &

Johnson Defendants.

                       ALLEGATIONS COMMON TO ALL COUNTS

                              Talcum Powder Products Generally

       11.     Talc is a magnesium silicate mineral mined from the earth.

       12.     Talc is the main ingredient in the PRODUCTS.              The Johnson & Johnson

Defendants manufactured the PRODUCTS. During all relevant times, Johnson’s Baby Powder®

was composed primarily of talc along with other certain constituent elements found in talc such as

asbestos, fibrous talc, and heavy metals (e.g., nickel, cadmium, cobalt, chromium), and fragrance

chemicals. During all relevant times, Shower to Shower was composed of talc and cornstarch,

along with other certain constituent elements found in talc such as asbestos, fibrous talc, and heavy

metals (e.g., nickel, cadmium, cobalt, chromium), and fragrance chemicals.

       13.     Imerys Talc America, Inc., f/k/a Luzenac America, Inc. (“Imerys Talc”) is

responsible for mining and distributing talcum powder for use in talcum powder based products,

including the PRODUCTS. Imerys Talc is the successor or continuation of Luzenac America, Inc.

       14.     At all pertinent times, a feasible alternative to the PRODUCTS has existed.

Cornstarch is an organic carbohydrate that is quickly broken down by the body with no known

health effects. Cornstarch body powders have been sold and marketed for the same uses with

nearly the same effectiveness. In fact, Johnson & Johnson has manufactured cornstarch versions

of Johnson’s Baby Powder for decades while continuing to sell the PRODUCTS.

       15.     Historically, Johnson’s Baby Powder has been a symbol of freshness, cleanliness,

and purity. During the time in question, the Johnson & Johnson Defendants advertised and



                                                 4
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 5 of 59




marketed this product as the beacon of “freshness” and “comfort,” eliminating friction on the skin,

absorbing “excess wetness,” helping to keep skin feeling dry and comfortable, and “clinically

proven gentle and mild.”      The Johnson & Johnson Defendants compelled women through

advertisements to dust themselves with this product to mask odor. The bottle of “Johnson’s Baby

Powder” specifically targets women by stating, “For you, use every day to help feel soft, fresh,

and comfortable.”

          16.   During the time in question, the Johnson & Johnson Defendants advertised and

marketed the product “Shower to Shower” as safe for use by women as evidenced in its slogan,

“A sprinkle a day keeps odor away,” and through advertisement such as, “Your body perspires in

more places than just under your arms. Use SHOWER to SHOWER to feel dry, fresh, and

comfortable throughout the day.” And “SHOWER to SHOWER can be used all over your body.”

          17.   Although the labels on the bottles for the Johnson’s Baby Powder and Shower to

Shower products have changed over time, the core message has been the same: that women can

safely use the products on their bodies including their genital areas.

                     Evidence Linking Talcum Powder to Ovarian Cancer

          18.   In a 1948 paper, Johnson & Johnson scientists recognized talc as a hazard to

human health. Eberl et al., Comparative Evaluation of the Effects of Talcum and a New

Absorbable Substitute on Surgical Gloves, 25 Am. J. Surgery 493 (1948).

          19.   As early as 1961, research established that some particles, including particles like

talc, can translocate from the exterior genital area to the ovaries in women. Egli & Newton, The

Transport of Carbon Particles in the Human Female Reproductive Tract, 12 Fertility Sterility 2

(1961).




                                                  5
           Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 6 of 59




        20.     In 1964, Johnson & Johnson admitted in an internal company document that talc

could not be safely absorbed by the vagina while cornstarch could be.

        21.     In 1971, the first study was conducted that suggested an association between talc

and ovarian cancer. This study was conducted by Dr. W.J. Henderson and others in Cardiff, Wales.

        22.     Upon information and belief, since these early 1970’s studies and the publications

related to them, Defendants have been on notice of an association between talc exposure and

ovarian cancer. Even before these studies specifically linking talcum powder to ovarian cancer,

Defendants were aware of the human health hazards posed by talc.

        23.     Johnson & Johnson was aware of the Henderson study and Tenovus data

suggesting an association between talc and ovarian cancer. In an internal document, they

themselves admit that this knowledge “puts them on notice” of the association. At or around this

same time, Johnson & Johnson sent a donation to the Cardiff Scientific Society to obtain

information concerning research being conducted by the Tenovus Institute, further proving they

were on notice of the “talc and ovarian cancer problem.”

        24.     In internal documents, Johnson & Johnson acknowledged over the course of

decades, its recognition of and notice of the talc/ovarian cancer issue and that “if the results of any

scientific studies show any question of safety of talc” use, Johnson & Johnson would “not hesitate

to take it off the market.”

        25.     In 1982, the first epidemiologic study was performed on talc powder use in the

female genital area. This study was conducted by Dr. Daniel Cramer and others. This study found

a 92% increased risk in ovarian cancer with women who reported genital talc use. Shortly after

this study was published, Dr. Bruce Semple of Johnson & Johnson came and visited Dr. Cramer

about his study. Dr. Cramer advised Dr. Semple that Johnson & Johnson should place a warning



                                                  6
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 7 of 59




on its talcum powders about the ovarian cancer risks so that women can make an informed decision

about their health.

       26.     On August 12, 1982, Johnson & Johnson publicly recognized the studies linking

the use of the PRODUCTS to ovarian cancer. In a New York Times article entitled “Talcum

Company Calls Study on Cancer Link Inconclusive,” the company admitted to being aware of

the 1982 Cramer article that concluded women who apply talc daily to their genital areas were

three times more likely to contract ovarian cancer.

       27.     A Johnson & Johnson Technology Forecast, dated 1986, acknowledged that safety

of cosmetic powders was a concern and that health professionals had decided that powders provide

no health benefit. The document also acknowledged that “Retrospective studies have implicated

talc use in the vaginal area with the incidence of ovarian cancer.”

       28.     Upon information and belief, in or about 1990, the U.S. Food and Drug

Administration (“FDA”) asked manufacturers to voluntarily stop putting talc on surgical gloves

because mounting scientific evidence showed that it caused adhesions in surgical patients, an

indication of a foreign body reaction. On December 19, 2016, the FDA issued a ban on powdered

surgical gloves, stating that “the risk of illness or injury posted by powdered gloves is unreasonable

and substantial.”

       29.     On November 10, 1994, the Cancer Prevention Coalition mailed a letter to then-

CEO of Johnson & Johnson, Ralph Larson, informing his company that studies as far back as the

1960’s “. . . show[] conclusively that the frequent use of talcum powder in the genital area poses a

serious health risk of ovarian cancer.” The letter cited a recent study by Dr. Bernard Harlow from

Harvard Medical School confirming this fact and quoted a portion of the study where Dr. Harlow

and his colleagues discouraged the use of talc in the female genital area. The letter further stated



                                                  7
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 8 of 59




that 14,000 women a year die from ovarian cancer and that this type of cancer is very difficult to

detect and has a low survival rate. The letter concluded by requesting that Johnson & Johnson

withdraw talc products from the market and substitute safer alternative products made with

cornstarch, or at a minimum, place warning information on its talc-based body powders about the

ovarian cancer risk they pose.

       30.     In 1996, the condom industry stopped dusting its condoms with talc due to the

health concerns of ovarian cancer.

       31.     On or about September 17, 1997, Johnson and Johnson’s own toxicology

consultant, Dr. Alfred Wehner, informed the company about false public statements being made

by the Defendants regarding talc safety.

       32.     In 2010, the International Association for the Research of Cancer (IARC), the

specialized cancer agency of the World Health Organization, published a paper whereby it

classified perineal use of talc based body powder (without asbestiform fibers) as a “Group 2B”

human carcinogen as the result of an evaluation by an IARC Working Group in February 2006.

IARC, which is universally accepted as the international authority on determining the

carcinogenicity of chemical substances and cancer issues, concluded that studies from around the

world consistently found an increased risk of ovarian cancer in women who used talcum powder

in the perineal area. IARC found that between 16-52% of women in the world were using talcum

powder to dust their perineum and found an increased risk of ovarian cancer in women talcum

powder users ranging from 30-60%. Despite the IARC listing of talc without asbestiform fibers

as a possible human carcinogen, documents show that industry, spearheaded by PCPC, continued

to promote a national, state and local message about talc safety by recruiting scientists to publish

articles that raised doubt about the link between perineal talc use and ovarian cancer. In



                                                 8
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 9 of 59




approximately 2006, the Canadian government under The Hazardous Products Act and associated

Controlled Products Regulations classified talc as a “D2A,” “very toxic,” “cancer causing”

substance under its Workplace Hazardous Materials Information System (WHMIS). Asbestos is

also classified as “D2A.”

          33.   In 2006, Imerys Talc began placing a warning on its Material Safety Data Sheets

(MSDS) it provided to the Johnson & Johnson Defendants regarding the talc it sold to them to be

used in the PRODUCTS. These MSDSs not only provided the warning information about the

IARC classification but also included warning information regarding “States Rights to Know” and

warning information about the Canadian Government’s “D2A” classification of talc as well.

          34.   In 2008, the Cancer Prevention Coalition submitted a “Petition Seeking a Cancer

Warning on Cosmetic Talc Products” to the FDA.             The petition requested that the FDA

immediately require cosmetic talcum powder products to bear labels with a prominent warning

that frequent talc application in the female genital area is responsible for major risks of ovarian

cancer.

          35.   In 2012, Johnson & Johnson sold Shower to Shower to Valeant Pharmaceuticals

n/k/a Bausch Health Co. Inc. In 2019, Bausch Health announced that it had reformulated Shower

to Shower to replace the talc in the product with cornstarch.

          36.   The Gilda Radner Familial Ovarian Cancer Registry, Roswell Park Center Institute,

and the Department of Gynecologic Oncology University of Vermont publish a pamphlet entitled,

“Myths & Facts about ovarian cancer: What you need to know.” In this pamphlet, under “known”

risk factors for ovarian cancer, it lists: “Use of Talc (Baby Powder) in the Genital Area.”




                                                 9
               Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 10 of 59




          37.      In 2016, Johnson & Johnson registered Baby Powder under the California Safe

Cosmetics Act. This law was established to compel cosmetic manufacturers to register

ingredients that are “known” or “suspected” carcinogens.

          38.      Since the publication of the first epidemiologic study in 1982, there have been

dozens of additional epidemiologic and other scientific studies providing data regarding the

association of talc and ovarian cancer. Nearly all of the epidemiology studies have reported an

elevated risk for ovarian cancer associated with genital talc use in women and the scientific studies

have provided biologically plausible explanations as to how genital talc use can cause ovarian

cancer:

          a.       In 1983, a case-control study found a 150% increased risk of ovarian cancer for

                   women who use talcum powder in the genital area. Hartge, P., et al. Talc and

                   Ovarian Cancer. JAMA. 1983; 250(14):1844.

          b.       In 1988, a case control study of 188 women diagnosed with epithelial ovarian

                   cancer and 539 control women found that 52% of the cancer patients habitually

                   used talcum powder on the genital area before their cancer diagnosis. The study

                   showed a 40% increase in risk of ovarian cancer in women that used talcum powder

                   on their genital area and the relative risk for talc use between 1 and 9 years, relative

                   to a shorter duration, was 1.6 (p = 0.05). Whittemore AS, et al. Personal and

                   environmental characteristics related to epithelial ovarian cancer. II. Exposures to

                   talcum powder, tobacco, alcohol, and coffee. Am. J. Epidemiol. 1988 Dec;

                   128(6):1228-40.

          c.       A 1989 study looked at 235 women diagnosed with epithelial ovarian cancer and

                   451 controls, and found a 29% increased risk in ovarian cancer with women who



                                                     10
     Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 11 of 59




         reported genital talcum powder use more than once each week. Booth, M., et al.

         Risk factors for ovarian cancer: a case-control study. Br J Cancer. 1989 Oct;

         60(4):592-8.

d.       In 1992, a case-control study found an 80% increased risk of ovarian cancer in

         women with more than 10,000 lifetime perineal applications of talc, demonstrating

         a positive dose-response relationship. Harlow BL, et al. Perineal exposure to talc

         and ovarian cancer risk. Obstet Gynecol. 1992 Jul; 80(1):19-26.

e.       Another 1992 case-control study reported a 70% increased risk from genital talc

         use and a 379% significantly increased risk of ovarian cancer in women who used

         talc on sanitary napkins in their genital area. Rosenblatt, K.A. et al. Mineral fiber

         exposure and the development of ovarian cancer. Gynecol Oncol. 1992 Apr;

         45(1):20-5.

f.       Yet another 1992 case-control study by Yong Chen with 112 diagnosed epithelial

         ovarian cancer cases and 224 age-matched community controls found an elevated

         risk for ovarian cancer in women who applied talc-containing dusting powder to

         the lower abdomen and perineum for longer than 3 months. Yong Chen, et al., Risk

         Factors for Epithelial Ovarian Cancer in Beijing, China, 21 Int. J. Epidemiol. 23-

         29 (1992).

g.       In 1995, the largest study of its kind to date found a 27% increased risk in ovarian

         cancer for women who regularly use talc in the abdominal or perineal area. Purdie,

         D., et al. Reproductive and other factors and risk of epithelial ovarian cancer: An

         Australian case-control study. Survey of Women’s Health Study Group. Int J

         Cancer. 1995 Sep 15; 62(6):678-84.



                                          11
     Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 12 of 59




h.       In 1996, a case-control study found a statistically significant 97% increased risk of

         ovarian cancer in women who used what they described as a “moderate” or higher

         use of talc-based powders in their genital area. See Shushan, A., et al. Human

         menopausal gonadotropin and the risk of epithelial ovarian cancer. Fertil. Steril.

         1996 Jan; 65(1):13-8.

i.       In 1997, a case control study of 313 women with ovarian cancer and 422 without

         this disease found that the women with cancer were more likely to have applied

         talcum powder to their external genitalia area. Women who performed any perineal

         dusting or used genital deodorant spray respectively had a statistically significant

         60% to 90% higher risk of developing ovarian cancer. Cook, LS, et al. Perineal

         powder exposure and the risk of ovarian cancer. Am. J Epidemiol. 1997 Mar 1;

         145(5):459-65.

j.       In 1997, a case-control study involving over 1,000 women found a statistically

         significant increased risk of 42% for ovarian cancer for women who applied talc

         directly or via sanitary napkins to their perineal area. Chang, S, et al. Perineal talc

         exposure and risk of ovarian carcinoma. Cancer. 1997 Jun 15; 79(12):2396-401.

k.       In 1998, a case-control study found a 149% increased risk of ovarian cancer in

         women who used talc-based powders on their perineal area. Godard, B., et al. Risk

         factors for familial and sporadic ovarian cancer among French Canadians: a case-

         control study. Am J Obstet Gynecol. 1998 Aug; 179(2):403-10.

l.       Dr. Daniel Cramer conducted another case-control study in 1999, observing 563

         women newly diagnosed with epithelial ovarian cancer and 523 women in a control.

         The study found a statistically significant 60% increased risk of ovarian cancer in



                                           12
     Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 13 of 59




         women that used talc-based body powders on their perineal area and an 80%

         increase in risk for women with over 10,000 lifetime applications. Cramer, DW, et

         al. Genital talc exposure and risk of ovarian cancer. Int J Cancer. 1999 May 5;

         81(3):351-56.

m.       In 2000, a case-control study including over 2,000 women found a statistically

         significant 50% increased risk of ovarian cancer from genital talc use in women.

         Ness, RB, et al. Factors related to inflammation of the ovarian epithelium and risk

         of ovarian cancer. Epidemiology. 2000 Mar; 11(2):111-7.

n.       In 2004, a case-control study of nearly 1,400 women from 22 counties in Central

         California found a statistically significant 37% increased risk of epithelial ovarian

         cancer from women’s genital talc use, and a 77% increased risk of serous invasive

         ovarian cancer from women’s genital talc use. Importantly, this study also

         examined women’s use of cornstarch powders as an alternative to talc, and found

         no increased risk of ovarian cancer in women in the cornstarch group, supporting a

         safe alternative to talc for genital use. Mills, PK, et al. Perineal talc exposure and

         epithelial ovarian cancer risk in the Central Valley of California. Int J Cancer. 2004

         Nov 10; 112(3):458-64.

o.       In a 2007 study by Buz’Zard, et al., talc was found to increase cellular proliferation,

         induce neoplastic transformation and increase reactive oxygen species (ROS)

         generation time-dependently in the ovarian cells. The study concluded that talc

         may contribute to ovarian carcinogenesis in humans. The data suggested that talc

         may contribute to ovarian neoplastic transformation and Pycnogenol reduced the




                                           13
     Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 14 of 59




         talc-induced transformation. Phytotherapy Research: PTR 21, no. 6 (June 2007):

         579–86.

p.       In 2008, a combined study of over 3,000 women from a New England-based case-

         control study found a 36% statistically significant increased risk for all types of

         epithelial ovarian cancer from genital talc use and a 60% increased risk of the serous

         invasive ovarian cancer subtype. The study also found a highly significant dose-

         response relationship between the cumulative talc exposure and incidence of

         ovarian cancer (and all serous invasive ovarian cancer), adding further support to

         the causal relationship. Gates, MA, et al. Talc Use, Variants of the GSTM1,

         GSTT1, and NAT2 Genes, and Risk of Epithelial Ovarian Cancer. Cancer

         Epidemiol Biomarkers Prev. 2008 Sep; 17(9):2436-44.

q.       A 2009 case-control study of over 1,200 women found the risk of ovarian cancer

         increased significantly with increasing frequency and duration of talc use, with an

         overall statistically significant 53% increased risk of ovarian cancer from genital

         talc use. That increased risk rose dramatically, to 108%, in women with the longest

         duration and most frequent talc use. Wu, AH, et al. Markers of inflammation and

         risk of ovarian cancer in Los Angeles County. Int. J Cancer. 2009 Mar 15;

         124(6):1409-15.

r.       In 2011, another case-control study of over 2,000 women found a 27% increased

         risk of ovarian cancer from genital talc use. Rosenblatt, KA, et al. Genital powder

         exposure and the risk of epithelial ovarian cancer. Cancer Causes Control. 2011

         May; 22(5):737-42.




                                          14
     Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 15 of 59




s.       In June of 2013, a pooled analysis of over 18,000 women in eight case-control

         studies found a 20% to 30% increased risk of women developing epithelial ovarian

         cancer from genital powder use. The study concluded by stating, “Because there

         are few modifiable risk factors for ovarian cancer, avoidance of genital powders

         may be a possible strategy to reduce ovarian cancer incidence.” Terry, KL, et al.

         Genital powder use and risk of ovarian cancer: a pooled analysis of 8,525 cases and

         9,859 controls. Cancer Prev Res (Phila). 2013 Aug; 6(8):811.

t.       In May 2015, Roberta Ness performed a meta-analysis of all accumulated

         epidemiologic evidence (23 case-control studies, 5 meta-analyses, and 3 analyses

         of a single cohort). Talc use was found to increase ovarian cancer by 30-60% in

         almost all well-designed studies. The results were published in the International

         Journal of Gynecological Cancer. Ness, R. Does talc exposure cause ovarian

         cancer? Intl. Jnl Gyn Cancer. 25 Suppl 1 (May 2015): 51.

u.       Also in 2015, Cramer, et al. performed a retrospective case-control study. Overall,

         genital talc use was associated with an OR (95% CI) of 1.33 (1.16, 1.52), with a

         trend for increasing risk by talc-years. In addition, subtypes of ovarian cancer more

         likely to be associated with talc included invasive serous and endometrioid tumors

         and borderline serous and mucinous tumors. Premenopausal women and

         postmenopausal HT users with these subtypes who had accumulated greater than

         24 talc-years had ORs (95% CI) of 2.33 (1.32, 4.12) and 2.57 (1.51, 4.36),

         respectively. Epidemiology (Cambridge, Mass.), December 17, 2015.

v.       A 2016 study of African-American women found that body powder was

         significantly associated with Epithelial Ovarian Cancer. Genital powder was



                                          15
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 16 of 59




                associated with an increased risk of EOC (OR = 1.44; 95% CI, 1.11–1.86) and a

                dose–response relationship was found for duration of use and number of lifetime

                applications (P < 0.05). The study concluded that body powder is a modifiable

                risk factor for epithelial ovarian cancer among African-American women.

                Schildkraut JM, et al. Association between Body Powder Use and Ovarian Cancer:

                the African American          Cancer Epidemiology Study (AACES). Cancer

                epidemiology, biomarkers & prevention: a publication of the American Association

                for Cancer Research, cosponsored by the American Society of Preventive

                Oncology. Cancer Epidemiol Biomarkers Prev; 25(10); 1411–7. 1

       w.       A 2016 study examined 2,041 cases with epithelial ovarian cancer and 2,100 age-

                and-residence-matched controls. Genital use of talc was associated with a 1.33 OR

                with a trend for increasing risk by years of talc use. Most women in the study

                reported using Johnson & Johnson’s Baby Powder and Shower to Shower. Among

                epidemiologic variables, no confounders for the association were identified.

                Cramer DW, et al. The association between talc use and ovarian cancer: a

                retrospective case-control study in two US states. Epidemiology. 2016; 27, 334-46.

       x.       In 2018, two meta-analyses were published. These meta-analyses, which combined

                prior epidemiological studies, concluded that the use of talcum products increased

                the risk of ovarian cancer.




1
         Johnson & Johnson was aware of the high rate of usage among African Americans (52%)
and among Hispanics (37.6%). Ex. 12 (P-10 (JNJ000021093)). Despite its knowledge of the
increased risk of ovarian cancer, Johnson & Johnson targeted these populations in its marketing
efforts. Id.
                                                 16
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 17 of 59




       y.       In addition, over the past four decades, there have been numerous animal and

                human ovarian cell studies that show talc is harmful and can increase the risk of

                developing ovarian cancer.

       z.       In 2018, Saed, et al. found that talc effects the redox state in human ovarian cells,

                a known biological pathway to cause cancer. The scientists concluded that this

                study demonstrated a cellular biological mechanism of how talc causes ovarian

                cancer.

       aa.      In 2019, Taher et al. published a systematic review of the evidence linking talcum

                powder to ovarian cancer. This study concluded that “talc is a possible cause of

                human cancer in humans based on the totality of evidence from multiple

                observational studies and a plausible biological pathway including chronic

                inflammation and oxidative stress.” Taher et al., Critical Review of the Association

                between Perineal Use of Talc Powder and Risk of Ovarian Cancer, 90

                Reproductive Toxicology 88, 99 (2019).

                            Constituents in Talcum Powder Products

       39.      The PRODUCTS contain platy talc, fibrous talc, asbestos, including asbestos and

asbestiform fibers (e.g., tremolite, chrysotile), heavy metals, and fragrance chemicals, which

Plaintiff used and was exposed to, and that Defendants failed to warn the public, including

Plaintiff, about the fact that the talcum powder products contained such carcinogenic substances.

       40.      Defendants engaged in wrongful conduct and were negligent and created a

dangerous and unreasonable risk of harm to others, including Plaintiff, by mining, milling,

processing, supplying, distributing, designing, manufacturing, and selling the talcum powder




                                                 17
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 18 of 59




products which contained asbestos which Defendants knew or should have known was

dangerous and posed a substantial risk of harm to others, including Plaintiff.

       41.     Defendants—and their suppliers, experts, agents and advisors—have long known

that the deposits in the earth that are associated with talc are also associated with the formation

of asbestos. The United States Geological Survey on Commercial Talc production in 1965, as

well as those dating back to the 1800s, noted the presence of tremolite, anthophyllite and

chrysotile commonly among those minerals found within talc deposits.

       42.     Defendants have long employed and/or consulted with doctors, scientists,

geologists, mineralogists and toxicologists, and that they have maintained extensive medical and

scientific libraries and archives containing materials relating to the health hazards of talc and the

presence of asbestos and asbestiform talc fibers in talc and talc deposits.

       43.     Beginning in the 1930s, medical and scientific literature emerged indicating talc

was commonly, if not invariably, contaminated with substances known or suspected of being

carcinogenic, such as asbestos, silica, quartz, nickel and arsenic. Within the next several decades,

a growing body of medical and scientific literature demonstrated that direct and secondary

exposure to talc, including asbestos-containing talc, was hazardous to exposed persons’ health in

that it could cause lung disease, cancer and death.

       44.     Defendants and their employees, agents and/or suppliers were members of the

National Safety Council. In March of 1933, Waldemar C. Dreesen of the United States Public

Health Service reported to the National Safety Council the results of a study conducted among

tremolite, talc and slate workers. The study indicated that the talc was a hydrous calcium

magnesium silicate, being 45% talc and 45% tremolite.




                                                 18
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 19 of 59




        45.     In 1968, a scientific study of store-bought, commercially available talcum

powders conducted by the Occupational Health Program, National Center for Urban Industrial

Health, was published and presented by the American Industrial Hygiene Association revealing

that, contrary to popular belief, talcum powders were not entirely pure, but rather contained

various fibrous minerals, including tremolite, anthophyllite, and chrysotile. This was not

unexpected, as the study explains, because these types of fibers are often present in fibrous talc

mineral deposits. Available documents indicate that during the same year and in the years

following, at least one company began testing store-bought talcum powders for asbestos content.

Despite tests showing some commercial talcum powders contained asbestos, there is no evidence

that these positive results or the brand names of contaminated products were communicated to

any governmental agency, the media or the public. The study concluded that “[a]ll of the 22

talcum products analyzed have a . . . fiber content . . . averaging 19%. The fibrous material was

predominantly talc but probably contained minor amounts of tremolite, anthophyllite, and

chrysotile [asbestos-like fibers] as these are often present in fibrous talc mineral deposits . . .

Unknown significant amounts of such materials in products that may be used without

precautions may create an unsuspected problem.” L. J. Cralley et al., Fibrous and Mineral

Content of Cosmetic Talcum PRODUCT, 29 AM. INDUSTRIAL HYGIENE ASSOC. J. 350-

354 (1968). A 1976 follow-up study concluded that “[t]he presence in these products of

asbestiform anthophyllite and tremolite, chrysotile, and quartz indicates the need for a regulatory

standard for cosmetic talc . . . We also recommend that evaluation be made to determine the

possible health hazards associated with the use of these products.” Arthur Rohl, et al., Consumer

talcums and powders: mineral and chemical characterization, 2 J TOXICOL ENVIRON

HEALTH 255-284 (1976).



                                                  19
         Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 20 of 59




       46.    A 1976 follow-up study conducted by researchers at Mount Sinai Hospital in New

York concluded that “[t]he presence in these products of asbestiform anthophyllite and tremolite,

chrysotile, and quartz indicates the need for a regulatory standard for cosmetic talc…We also

recommend that evaluation be made to determine the possible health hazards associated with the

use of these products.” Rohl A.N., et al., Consumer Talcums and Powders: Mineral and

Chemical Characterization, 2 J. TOXICOL. ENVIRON. HEALTH 255-284 (1976). The Mount

Sinai study results were published by various newspapers, including the New York Times and

the Washington Post.

       47.    In the early 1970s, the FDA began an inquiry into whether to regulate and require

warnings on consumer talcum powder products. Defendants and the PCPC, an exclusive

lobbying and advocacy group representing companies engaged in the cosmetic products industry,

conspired and worked in concert to block efforts to label and warn consumers regarding the

dangers associated with cosmetic talcum powder products, such as Defendants’ products.

       48.    In 1971, the New York City of Environmental Protection Administration Air

Resources Board conducted a study of two “leading” brands of talcum powder using

transmission electron microscopy (“TEM”) and X-ray diffraction analysis (“XRD”), and found

them to contain 5-25% tremolite and anthophyllite asbestos fibers under 5 microns.

       49.    Contemporaneously, evidence began to emerge from testing conducted by various

regulatory agencies revealing that asbestos was being found in food, beer and drugs, including

intravenously injected medicines. In 1972, and later in 1973, the FDA filed notices of proposed

rulemaking requiring talc used in food, food packing and drugs to be asbestos-free. These were

some of the same grades of talc used and supplied by Defendants.




                                               20
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 21 of 59




       50.     In 1973, the PCPC created a talc subcommittee and the Scientific Advisory

Committee in the District of Columbia to develop a testing methodology for detecting asbestos in

talc. Initially, the PCPC designated a group of its members to tests talc grades used in talcum

powder utilizing the methodology proposed by the FDA in its notice of rulemaking. Six samples

of talc used in commercially available talcum powders, plus one talc sample purposely spiked

with tremolite and chrysotile, were circulated among the members, including representatives of

Defendants. Of the eight participating members, four found asbestos in every sample, three did

not find asbestos in any sample (including the spiked sample), and one found asbestos only in the

spiked sample. In conclusion, all members agreed that the best and most reliable method of

detecting asbestos in talc is not optical microscopy, but rather TEM and electron diffraction. The

same members, however, dispensed with this analytical method, claiming TEM and electron

diffraction equipment was too expensive, despite Defendants then owning or having unfettered

access to same.

       51.     From there, the difference between what Defendants and the PCPC knew

diverged from what they were representing to the FDA. Defendants, the PCPC and others in the

industry knew that there was no such thing as asbestos-free talc—only talc in which asbestos

could not be detected using the prevailing and most economical analytical methodology, XRD,

which at the time could not accurately identify chrysotile asbestos in talc, nor detect tremolite

asbestos contamination levels below 2-5%.

       52.     Defendants and third parties collectively met with and corresponded with the

PCPC in the District of Columbia, as well as collectively met with the FDA, to individually and

collectively advocate for the use of “voluntary” XRD testing of miniscule portions of the tons of

talc to be used in consumer products. Defendants’ “voluntary” method—that was developed



                                                 21
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 22 of 59




collectively by Defendants and the PCPC and advocated to the FDA in lieu of regulations

requiring asbestos labeling or warnings on talcum powder products—was inadequate because

levels of asbestos contamination in talc commonly fell below the detection limit of XRD.

Defendants and the PCPC also knew that asbestos contamination was not uniformly distributed,

such that the miniscule amounts tested would not reveal the true level of contamination in talc

products, such as those to which Plaintiff was exposed. In support of their voluntary XRD

methodology, which was finally published in 1977, the PCPC produced letters to the FDA

written by its members, including Defendants, identifying tests conducted showing talcum

powder products did not contain asbestos. The PCPC, Defendants and other talc product

producers, however, never informed the FDA of the hundreds of positive tests showing talc and

talcum powders contained asbestos and other carcinogens. Defendants and the PCPC made and

published representations claiming that their testing method was adequate, that they were

ensuring that talcum powder products were safe, and that the talc reaching consumers was

“safe,” despite having substantial knowledge and evidence to the contrary. Defendants

intentionally and knowingly did so to avoid FDA regulations that may have required them to

place warnings regarding the asbestos content of their products, and thereby inform the public,

including Plaintiff, that talc-containing products contained asbestos.

       53.     The PCPC and Defendants have represented to various news media outlets and

the public at large that their products are “asbestos-free,” when, in fact, their products did test

positive for asbestos and those that did not were merely the result of inadequate and imprecise

testing methods. “No asbestos detected” means something much different than “no asbestos,” but

due to Defendants’ repeated conflation of the terms, the public has been led to erroneously

believe talc products are safe.



                                                  22
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 23 of 59




       54.     Between 1970 and the 1990s, tests conducted by and on behalf of Defendants and

the talc industry continued to show that talc and talcum powder products contained asbestos as

well as other constituents such as fibrous talc, cadmium, cobalt, chromium, copper, iron,

manganese, and nickel. None of these positive tests were ever been produced or made known to

any regulatory agency until late 2019, and only after knowledge of their existence became

known in civil litigation.

       55.     Since at least 1979, Defendants have conducted a campaign to convince the

public that their products are regulated by the FDA, that their tests are conducted pursuant to

FDA regulations, and that talcum powder products are therefore safe. Nothing could be further

from the truth: the FDA has never been granted the regulatory authority by Congress to regulate

cosmetics, including talcum powders. Defendants’ concerns for the safety of their products have

always been voluntary and under the auspices of the PCPC, a private industry group, that in its

40 years has only banned the use of 12 ingredients in all cosmetics ever sold in the United States.

       56.     Defendants, collectively by their agreement and conspiracy, controlled industry

standards regarding the testing, manufacture, sale, distribution and use of talcum powder

products, and controlled the level of knowledge and information available to the public,

including Plaintiff, regarding the hazards of exposure to carcinogens, including talc, asbestos,

and fibrous talc. They also knowingly and intentionally released, published and disseminated

invalid, inaccurate, outdated and misleading scientific data, literature containing misinformation

and false statements regarding the health risks associated with the use of talc and talcum powder

products, including those to which Plaintiff was exposed.

       57.     Defendants, while cognizant of the aforementioned data, deliberately chose to

ignore the health and safety issues raised in said data and embarked upon a plan of deception



                                                23
           Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 24 of 59




intended to deprive the public at large, including Plaintiff, of alarming medical and scientific

findings, many of which remained in their exclusive possession and under their exclusive

control.

       58.     Defendants conspired and/or acted in concert with each other and/or with other

entities through agreement and consciously parallel behavior: (a) to withhold from users of their

products—and from persons who Defendants knew and should have known would be exposed

thereto—information regarding the health risks of asbestos, talc, and other carcinogens contained

in the PRODUCTS ; (b) to eliminate or prevent investigation into the health hazards of exposure

to asbestos, talc and other carcinogens in the PRODUCTS; (c) to ensure that asbestos-containing

talc and talcum powder products became widely used in commerce, irrespective of the potential

and actual risk of harm to the users and consumers from the asbestos, talc and other carcinogens

therein; and (d) to falsely represent that talc and talcum powder products, including those of

Defendants, were safe for use by consumers.

       59.     McCrone Associates, the laboratory selected by several talc producers—including

Defendants—to analyze their products, was already using TEM for asbestos analysis. An article

by McCrone and Stewart from 1974 describes the advantages of TEM for asbestos analysis and

states that the TEM “only recently installed in our laboratory will undoubtedly be the ideal

instrument for the detection and identification of very fine asbestos fibers.”

       60.     The PCPC “Method J4-1,” published on October 7, 1976, states that TEM-SAED

“offers greater sensitivity, but is not presented since it is unsuitable for normal quality control

applications.” The published J4-1 method did not rely on TEM, but on XRD with “the level of

detection of amphibole by this method [being] 0.5% and above.” The PCPC met with and

corresponded with Defendants and third parties, to individually and collectively advocate to the



                                                  24
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 25 of 59




FDA for the use of inadequate XRD testing on miniscule portions of the tons of talc obtained

from the mining sources to be used in the consumer products, followed by tests by TEM when

XRD was positive or suspicious. This voluntary method was developed by PCPC, Defendants,

and was advocated to the FDA by the PCPC, and Defendants in lieu of regulations requiring

labeling and warnings on talcum powder products, even though the PCPC and Defendants knew

that the J4-1 method would not reveal the true level of asbestos in the talc that reached

consumers. In fact, the first “round robin” tests, which analyzed a “PCPC Tremolite-Spiked

Talc,” resulted in 6 of 7 participating laboratories failing to detect the tremolite.

       61.     In other words, 84% of the industry’s laboratories failed to detect asbestos in a

sample known to contain tremolite asbestos while using the PCPC’s own J4-1 method. There is

no evidence that the Defendants ever shared this remarkable failure with the FDA or the public.

       62.     The FDA, and ultimately Plaintiff, directly and/or indirectly relied upon the

PCPC’s false representations regarding the safety of cosmetic talc. In fact, a FDA letter dated

January 11, 1979, states “In cooperation with scientists from industry, our scientists have been

making progress in the development of such regulatory methods.” The continuing lack of FDA

awareness regarding the PCPC’s and Defendants’ misrepresentations and concealment was

obvious seven years later. In a response to a citizen petition to require an asbestos warning label

on cosmetic talc, a July 11, 1986, the FDA states that an “analytical methodology was

sufficiently developed” to ensure that “such talc [is] free of fibrous amphibole…” The PCPC’s

J4-1 method has continued for the past four decades to be the cosmetic talc industry’s method for

“ensuring” “asbestos-free” talc.

       63.     In 1990, Kremer and Millette published a TEM method for analysis of asbestos in

talc with a theoretical detection limit of about 0.00005%. Despite such improvements in



                                                  25
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 26 of 59




analytical techniques, the cosmetic talc industry continues, four decades later, to use and promote

its antiquated and wholly inadequate J4-1 method.

        64.     Since the 1976, numerous internal tests (or tests performed by contract labs or talc

suppliers) indicated that the PRODUCTS contained asbestos, fibrous talc, and other carcinogenic

minerals. Defendants did not share the results of these tests with the public and they only came to

light as a result of litigation.

        65.     On November 14, 2018, Drs. William Longo and Mark Rigler published a report

detailing results from tests they performed on samples of the PRODUCTS provided by Johnson

& Johnson dating from the 1960s to the early 2000s. Sixty-eight (68%) of the samples tested

contained amphibole asbestos. The authors found that 98% of the samples contained fibrous talc.

        66.     In 2019, the FDA contracted AMA Analytical Services, Inc. to test samples of

talc-containing cosmetics, including Johnson’s Baby Powder. AMA identified chrysotile

asbestos and talc fibers in in sample D-58 of Johnson’s Baby Powder. As a result, Johnson &

Johnson issued a recall of all bottles (approximately 33,000) from the sampled lot.

        67.     The Defendants, knowingly and intentionally released, published and

disseminated invalid, inaccurate, outdated and misleading scientific data, literature containing

misinformation and false statements regarding the health risks associated with the use of talc and

talcum powder, including talc and talcum powder used in the production of products to which

Plaintiff used and was exposed.

        68.     Defendants or their agents, suppressed, altered, changed, destroyed and/or revised

reports, data, tests, studies and other documents regarding the potential presence of asbestos and

other carcinogens in talc and talc-containing products, including Defendants’ talcum powder




                                                 26
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 27 of 59




products to which Plaintiff was exposed. The conduct of Defendants, both acting individually

and in concert with others was a substantial factor in causing harm to Plaintiff.

       69.     Defendants engaged in wrongful conduct and were negligent and created a

dangerous and unreasonable risk of harm to others, including Plaintiff, by mining, milling,

processing, supplying, distributing, designing, manufacturing, and selling the talcum powder

products which contained asbestos which Defendants knew or should have known was

dangerous and posed a substantial risk of harm to others, including Plaintiff.

                                         Talc Task Force

       70.     In 1993, the United States National Toxicology Program published a study on the

toxicity of non-asbestiform talc and found clear evidence of carcinogenic activity. Talc was found

to be a carcinogen, with or without the presence of asbestos-like fibers.

       71.     In response to the United States National Toxicology Program’s study, the

Cosmetic Toiletry and Fragrance Association (CTFA), now known as the PCPC, reconvened the

Talc Interested Party Task Force (TIPTF). The TIPTF was originally formed by the CTFA in the

1980s to defend talc in response to the first epidemiologic studies that found an association

between ovarian cancer and genital talc use. Johnson & Johnson, Johnson & Johnson Consumer

Companies, Inc., and Luzenac—now known as Imerys Talc—were the primary actors and

contributors to the TIPTF. At all relevant times, Defendants, along with Imerys Talc, coordinated

the activities of the TIPTF in the District of Columbia.

       72.     The stated purpose of the TIPTF was to pool financial resources of these companies

in an effort to collectively defend talc use at all costs and to prevent regulation of any type over

this industry. The TIPTF hired scientists to perform biased research regarding the safety of talc,

members of the TIPTF edited scientific reports of the scientists hired by this group prior to the



                                                27
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 28 of 59




submission of these scientific reports to governmental agencies, members of the TIPTF knowingly

released false information about the safety of talc to the consuming public, and used political and

economic influence on regulatory bodies regarding talc. All of these activities have been well

coordinated and planned by these companies and organizations, including the Johnson & Johnson

Defendants and PCPC, along with Imerys Talc, over the past four (4) decades in an effort to

prevent regulation of talc and to create confusion to the consuming public about the true hazards

of talc relative to ovarian cancer.

       73.     At all times relevant, PCPC coordinated the defense of talc and acted as a

mouthpiece for the members of the TIPTF, including the Johnson & Johnson defendants and

Imerys Talc, in the District of Columbia. PCPC, funded by cosmetic-industry companies, was

motivated to defend talc because its members used talc in their products. Upon information and

belief and at all times relevant, PCPC’s revenue has been generated through a dues payment system

based in part on its members’ annual sales. As a result, PCPC had a direct pecuniary interest in

defending the safety of the PRODUCTS.

                                      Cosmetic Ingredient Review

       74.     In and around 1976, the Cosmetic Ingredient Review (“CIR”) was formed by PCPC

in the District of Columbia to give PCPC and the cosmetic industry more credibility for self-

regulation. Since that time, the Cosmetic Ingredient Review (“CIR”) has reviewed the safety of

ingredients used in the cosmetic and personal care products industry. Although Defendants have,

at all relevant times, promoted CIR as an independent, regulatory body, CIR is an organization

within and wholly funded by PCPC. In fact, CIR shares the same office space with PCPC in the

District of Columbia and its employees are paid by PCPC.




                                                 28
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 29 of 59




       75.      Over the years, CIR has reviewed thousands of ingredients used in the cosmetics

industry, but has only found 12 ingredients to be “unsafe for use in cosmetics.” In contrast, CIR

has deemed approximately 1800 ingredients to be “safe as used.” Over the course of these annual

meetings, the panel is able to review about 500 ingredients per year. On average, only about 20

minutes is spent discussing the safety of each ingredient.

       76.     Even though PCPC knew of the safety concerns surrounding talc for more than

three decades, the CIR did not begin to review talc until after the first lawsuit alleging a link

between talc use and ovarian cancer was filed. Upon information and belief, during the CIR review

process, Defendants influenced the scientists working on the review and ultimately edited the

review in a biased manner. Not surprisingly, when CIR published its final report in 2015, it found

talc to be safe as used in cosmetics.

                             Defendants’ Failure to Warn of Risks

       77.     The Defendants had a duty to know and warn about the hazards associated with the

use of the PRODUCTS.

       78.     Despite the decades of mounting scientific and medical evidence supporting the

association between genital talc use and ovarian cancer development, Defendants never placed a

warning label or otherwise informed their users, including Plaintiff, that the use of the

PRODUCTS in the genital area could lead to an increased risk of ovarian cancer, instead

defendants affixed a warning label to the bottle with a safety warning for children/others to avoid

inhaling the PRODUCTS.

       79.     The Defendants failed to inform its customers and end users of the PRODUCTS of

a known catastrophic health hazard associated with the use of its products.




                                                 29
         Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 30 of 59




       80.     Other national manufacturers of talc based body powders have placed warnings

on their products cautioning consumers to not use the product in the genital area because of

ovarian cancer risk.

       81.     In addition, the Defendants procured and disseminated false, misleading, and

biased information regarding the safety of the PRODUCTS to the public and used influence over

governmental and regulatory bodies regarding talc.

       82.     Plaintiff reasonably and in good faith relied upon the false and fraudulent

representations, omissions and concealments made by Defendants regarding the hazards of talc

and talcum powder products, including the failure to warn and disclose the fact that such

products contained asbestos and other carcinogens, including talc itself, and was, therefore,

deprived of an opportunity to make informed decisions concerning use of, exposure to and

contact with said products.

       83.     As a direct and proximate result of the Defendants’ calculated and reprehensible

conduct, the Plaintiff developed ovarian cancer, which required surgeries and treatments, and was

otherwise injured in a personal and pecuniary nature.

        PLAINTIFF’S USE OF THE PRODUCTS AND DIAGNOSIS OF CANCER

       84.     The Plaintiff, Arlene Derkovitz, used the PRODUCTS to dust her perineum for

feminine hygiene purposes from approximately January 1950 until August 2007, with such action

taking place in New York. This was an intended and foreseeable use of the PRODUCTS based

on the advertising, marketing, and labeling of the PRODUCTS.

       85.     In January 1950, Plaintiff was living in New York when she first used the

PRODUCTS, and she used the PRODUCTS continuously thereafter until August 2007.




                                                30
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 31 of 59




       86.      On or about August 27, 2008, Plaintiff was diagnosed with ovarian cancer while

living in New York. At the time of diagnosis, Plaintiff was seventy (70).

                      FEDERAL STANDARDS AND REQUIREMENTS

       87.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

       88.      At all relevant times, Defendants had the obligation to comply with federal

standards and regulations in the manufacture, design, marketing, branding, labeling, distribution,

and sale of the PRODUCTS.

       89.      Defendants, each individually, in solido, and/or jointly, violated the Federal Food,

Drug and Cosmetic Act, 21 U.S.C. §301, et seq.

       90.      Defendants have or may have failed to comply with federal standards and

requirements governing the manufacture, design, marketing, branding, and sale of the

PRODUCTS including, but not limited to, the following violations of sections and subsections of

the United States Code and the Code of Federal Regulations:

       a.       The PRODUCTS are adulterated pursuant in violation of 21 U.S.C. § 361 because,

                among other things, they contain a poisonous or deleterious substance which may

                render them injurious to users under the conditions of use prescribed in the labeling

                thereof, or under such conditions of use as are customary or usual.

       b.       The PRODUCTS are misbranded in violation of 21 U.S.C. § 362 because, among

                other things, their labeling is false or misleading.

       c.       The PRODUCTS are misbranded in violation 21 U.S.C. § 362 because words,

                statements, or other information required by or under authority of 21 U.S.C. § 362

                are not prominently placed thereon with such conspicuousness and in such terms as



                                                  31
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 32 of 59




                to render them likely to be read and understood by the ordinary individual under

                customary conditions of purchase and use.

       d.       The PRODUCTS are misbranded in violation of 21 C.F.R. § 701.1 because they

                contain false or misleading representations that they are safe for daily application

                to all parts of the female body.

       e.       The PRODUCTS do not bear a warning statement, in violation of 21 C.F.R. §

                740.1, to prevent a health hazard that may be associated with the PRODUCTS,

                namely that the PRODUCTS may cause ovarian cancer or a heightened risk of

                ovarian cancer when applied to the perineal area.

       f.       The PRODUCTS do not prominently and conspicuously bear a warning statement,

                in violation of 21 C.F.R. § 740.2, as to the risk of ovarian cancer caused by the use

                of the PRODUCTS when applied to the perineal area, in such terms and design that

                it is likely to be read and understood by the ordinary individual under customary

                conditions of purchase and use.

       g.       The PRODUCTS, in violation of 21 C.F.R. § 740.10, do not conspicuously state on

                their principal display panel that the safety of the PRODUCTS have not been

                determined and/or that the safety of the PRODUCTS’ principal ingredients have

                not been determined.

  COUNT I – VIOLATION OF THE D.C. CONSUMER PROTECTION PROCEDURES
                     ACT, D.C. CODE § 28-3901 ET SEQ.
                  (Against the Johnson & Johnson Defendants)

       91.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.




                                                   32
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 33 of 59




       92.     Plaintiff is a “consumer” as defined in D.C. Code § 28-3901(2), in that Plaintiff

purchased or received, other than for purposes of resale, goods from the Johnson & Johnson

Defendants.

       93.     The Johnson & Johnson Defendants are “merchants” as defined in D.C. Code § 28-

3901(3), in that they sold, either directly or indirectly, consumer goods to Plaintiff in the ordinary

course of business.

       94.     The Johnson & Johnson Defendants’ actions in marketing, advertising, and

otherwise making public representations about the PRODUCTS constitute “trade practices” as

defined by D.C. Code § 28-3901(6), as they were actions that created, altered, repaired, furnished,

made available, provided information about, or, directly or indirectly, solicited or offered for or

effectuated a sale, lease, or transfer of consumer goods.

       95.     At all relevant times, the Johnson & Johnson Defendants knew or should have

known of the unreasonably dangerous and carcinogenic nature of talc, especially when used in a

woman’s perineal region.

       96.     At all relevant times, the Johnson & Johnson Defendants, through their labeling

and marketing of the PRODUCTS, intentionally misrepresented material facts in order to mislead

consumers that the PRODUCTS were safe for use in the female perineal area and induce

consumers to purchase its PRODUCTS. The Johnson & Johnson Defendants, through their

labeling, advertisements, and public representations associated with the PRODUCTS, since the

PRODUCTS’ introduction into the marketplace, have stated that the PRODUCTS were safe for

use all over the body, including the female perineal area. The Johnson & Johnson Defendants’

misrepresentations constitute unlawful trade practices under D.C. Code §§ 28-3904(a), (d), and

(e).



                                                 33
         Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 34 of 59




       97.     The labeling and advertisements for the PRODUCTS include, but are not limited

to, the following statements: “For you, use every day to help feel soft, fresh, and comfortable;” “A

sprinkle a day keeps the odor away;” “Your body perspires in more places than just under your

arms;” “Use SHOWER to SHOWER to feel dry, fresh, and comfortable throughout the day;” and

“SHOWER to SHOWER can be used all over your body.”

       98.     In particular, the Johnson & Johnson Defendants advertised the product SHOWER

to SHOWER to be applied “all over,” and suggested that women use it to “Soothe Your Skin:

Sprinkle on problem areas to soothe skin that has been irritated from friction. Apply after a bikini

wax to help reduce irritation and discomfort.”

       99.     At all relevant times, the Johnson & Johnson Defendants misled consumers by

failing to state material facts about the PRODUCTS. In particular, the Johnson & Johnson

Defendants failed to disclose to the public that the PRODUCTS were unsafe and posed serious

health hazards, particularly when used in the perineal areas of women. The first study that

suggested an association between talc and ovarian cancer was conducted in 1971, and studies

confirming this association have been and continue to be conducted. The Johnson & Johnson

Defendants were aware of the hazardous risks posed by the PRODUCTS and yet failed to inform

the public of these risks through their advertisements, labeling, or other means available to them.

The Johnson & Johnson Defendants’ failure to state material facts about their PRODUCTS

constitutes a violation of D.C. Code §28-3904(f) in that the failure to state material facts misled

consumers, including the Plaintiff.

       100.    At all relevant times, Plaintiff was deceived by Defendants’ intentional

misrepresentations and omissions, including by the orchestrated claims made on or in television




                                                 34
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 35 of 59




commercials, advertising materials, Web sites, and on product labels and packaging regarding the

usage and safety of the PRODUCTS.

        101.    At all relevant times, Plaintiff acted in reasonable reliance upon the Johnson &

Johnson Defendants’ unlawful trade practices, and had the Johnson & Johnson Defendants not

engaged in the deceptive conduct described herein, Plaintiff would not have purchased and/or

received the PRODUCTS.

        102.    As a direct and proximate result of the unlawful trade practices of the Johnson &

Johnson Defendants, in violation of D.C. Code §28-3901, et seq., Plaintiff has suffered and will

continue to suffer damages for which she is entitled to recovery, including but not limited to

compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

                          COUNT II – NEGLIGENCE OR WANTONNESS
                           (Against the Johnson & Johnson Defendants)

        103.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        104.    At all relevant times, the Johnson & Johnson Defendants manufactured, designed,

formulated, marketed, tested, promoted, supplied, sold and/or distributed the PRODUCTS in the

regular course of business.

        105.    At all relevant times, the Johnson & Johnson Defendants had a duty to act with

reasonable care in the design, development, marketing, labeling, manufacturing, formulating,

testing, monitoring, distribution, and sale of the PRODUCTS.




                                                35
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 36 of 59




       106.    At all relevant times, the Johnson & Johnson Defendants had a duty to act with

reasonable care and to warn Plaintiff of the risk, dangers, and adverse side effects of the

PRODUCTS.

       107.    At all relevant times, the Johnson & Johnson Defendants knew or should have

known that the PRODUCTS were unreasonably dangerous and defective when used in a

reasonably foreseeable manner.

       108.    The Johnson & Johnson Defendants breached their duty to Plaintiff and were

otherwise negligent in the design, development, marketing, labeling, manufacturing, formulating,

testing, monitoring, distribution, and/or sale of the PRODUCTS utilized by Plaintiff, which were

inherently dangerous and defective, and unfit and unsafe for their intended and reasonably

foreseeable uses.

       109.    The Johnson & Johnson Defendants were further negligent in failing to accompany

the PRODUCTS with proper warnings or adequate labeling regarding the dangerous and

potentially fatal health risks associated with the use of the PRODUCTS, particularly when used in

the perineal area of women, which was their intended or reasonable foreseeable use.

       110.    As a direct and proximate result of the Johnson & Johnson Defendants’ negligence,

Plaintiff has suffered and will continue to suffer damages for which she is entitled to recovery,

including but not limited to compensatory damages, consequential damages, interest, costs, and

attorneys’ fees.

       WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair and reasonable sum in excess of $75,000, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

                     COUNT III – NEGLIGENCE OR WANTONNESS
                                   (Against PCPC)

                                                36
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 37 of 59




        111.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        112.    At all relevant times, PCPC was a national trade association representing the

personal care and cosmetics industry of which Johnson & Johnson and Imerys Talc were active

members.

        113.    At all relevant times, PCPC had actual knowledge of the significant risk of ovarian

cancer caused by application of the PRODUCTS to the female perineal area.

        114.    At all relevant times, PCPC voluntarily undertook a duty of care to Plaintiff by

promulgating standards, norms, and/or bylaws that govern, control, and/or inform the

manufacturing, design, labeling, marketing, distribution, and/or branding practices of its member

companies, including but not limited to the Johnson & Johnson Defendants and Imerys Talc.

        115.    At all relevant times, PCPC had the means and authority to control the safety

standards of the Johnson & Johnson Defendants and Imerys Talc in manufacturing, design,

labeling, marketing, distribution, and/or branding the PRODUCTS.

        116.    PCPC breached its duty of care to Plaintiff by negligently failing to ensure that the

Johnson & Johnson Defendants and Imerys Talc complied and adhered to the PCPC standards,

norms, and/or bylaws concerning the safe manufacture, design, labeling, marketing, distribution,

and/or branding of the PRODUCTS, and subsequently allowing the PRODUCTS to be introduced

into the stream of interstate commerce despite their significant health and safety risks of which

PCPC had full knowledge.

        117.    As a direct and proximate result of PCPC’s negligence, the Johnson & Johnson

Defendants and Imerys Talc manufactured, designed, labeled, marketed, distributed, and branded




                                                 37
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 38 of 59




its PRODUCTS in a way that foreseeably caused a significant risk of ovarian cancer when the

PRODUCTS were applied to the female perineal area.

          118.   As a further direct and proximate result of PCPC’s negligence, Plaintiff suffered

and will continue to suffer damages for which she is entitled to recovery, including but not limited

to compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

          WHEREFORE, Plaintiff prays for judgment against PCPC in a fair and reasonable sum in

excess of $75,000.00, together with costs expended herein and such further and other relief as the

Court deems just and appropriate.

   COUNT IV – STRICT LIABILITY – DEFECTIVE MANUFACTURE AND DESIGN
                   (Against the Johnson & Johnson Defendants)

          119.   Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

          120.   The Johnson & Johnson Defendants are liable under the theory of strict liability as

set forth in the Restatement (Second) of Torts § 402A.

          121.   At all relevant times, the Johnson & Johnson Defendants were engaged in the

          business of manufacturing, formulating, creating, designing, testing, labeling, packaging,

supplying, marketing, promoting, selling, advertising, and otherwise introducing the PRODUCTS

into the stream of interstate commerce, which they sold and distributed throughout the United

States.

          122.   At all relevant times, the PRODUCTS were expected to and did reach Plaintiff

without a substantial change in condition.

          123.   At all relevant times, the PRODUCTS were defectively and improperly

manufactured and designed by the Johnson & Johnson Defendants in that, when the PRODUCTS




                                                 38
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 39 of 59




left the hands of the Johnson & Johnson Defendants, the foreseeable risks of the PRODUCTS far

outweighed the benefits associated with their design and formulation.

       124.    At all relevant times, the PRODUCTS were defectively manufactured and designed

by the Johnson & Johnson Defendants in that their design and formulation is more dangerous than

an ordinary consumer would expect when used in an intended and reasonably foreseeable manner.

       125.    At all relevant times, the PRODUCTS created significant risks to the health and

safety of consumers that far outweigh the risks posed by other products on the market used for the

same therapeutic purpose.

       126.    At all relevant times, a reasonable and safer alternative design existed, which could

have feasibly been employed by the Johnson & Johnson Defendants to manufacture a product with

the same therapeutic purpose as the PRODUCTS. Despite knowledge of this reasonable and safer

alternative design, the Johnson & Johnson Defendants failed to alter the PRODUCTS’ design and

formulation. The magnitude of the danger created by the PRODUCTS far outweighs the costs

associated with using an alternative, safer design.

       127.    As a direct and proximate result of the defective design and manufacture of the

PRODUCTS, Plaintiff has suffered and will continue to suffer damages for which she is entitled

to recovery, including but not limited to compensatory damages, consequential damages, interest,

costs, and attorneys’ fees.

       WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

                 COUNT V – STRICT LIABILITY – FAILURE TO WARN
                     (Against the Johnson & Johnson Defendants)




                                                 39
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 40 of 59




        128.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        129.    The Johnson & Johnson Defendants are liable under a theory of strict products

liability as set forth in § 402A of the Restatement of Torts (Second).

        130.    At all relevant times, the Johnson & Johnson Defendants were engaged in the

business of manufacturing, formulating, designing, marketing, testing, promoting, selling,

distributing, and otherwise introducing into the stream of interstate commerce the PRODUCTS.

        131.    At all relevant times, the Johnson & Johnson Defendants knew or should have

known that the use of the PRODUCTS in the female perineal area significantly increased the risk

of ovarian cancer in women based upon scientific knowledge dating back until at least 1971.

        132.    At all relevant times, the PRODUCTS, manufactured and supplied by the Johnson

& Johnson Defendants, were defective and unreasonably dangerous because, despite the Johnson

& Johnson Defendants’ knowledge that its PRODUCTS were carcinogenic and could lead to an

increased risk of ovarian cancer when applied to the female perineal area, a reasonably foreseeable

use of the PRODUCTS, the Johnson & Johnson Defendants failed to provide adequate warning or

instruction to consumers, including Plaintiff, regarding the increased risk of ovarian cancer when

the PRODUCTS are applied to the female perineal area.

        133.    At all relevant times, Plaintiff used the PRODUCTS to powder her perineal area, a

use that was reasonably foreseeable and for which the PRODUCTS were supplied.

        134.    Had Plaintiff received warning and/or instruction from the Johnson & Johnson

Defendants regarding the increased risk of ovarian cancer associated with the PRODUCTS when

applied to the perineal area, Plaintiff would not have used the PRODUCTS in this manner.




                                                40
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 41 of 59




        135.    Due to the absence of any warning or instruction by the Johnson & Johnson

Defendants as to the significant health and safety risks posed by the PRODUCTS as described

herein, Plaintiff was unaware that the PRODUCTS created an increased risk of ovarian cancer, as

this danger was not known to the general public.

        136.    As the direct and proximate result of the reasonably foreseeable use of the

PRODUCTS as manufactured, formulated, marketed, tested, promoted, sold, distributed, and

introduced into the stream of commerce by the Johnson & Johnson Defendants, Plaintiff suffered

and will continue to suffer damages for which she is entitled to recovery, including but not limited

to compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

                     COUNT VI – NEGLIGENT MISREPRESENTATION
                        (Against the Johnson & Johnson Defendants)

        137.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        138.    At all relevant times, the Johnson & Johnson Defendants were engaged in the

business of manufacturing, formulating, marketing, testing, promoting, selling and/or distributing

the PRODUCTS.

        139.    At all relevant times, the Johnson & Johnson Defendants had a duty to disclose to

consumers and the public material facts about the PRODUCTS, including the material fact that

application of the PRODUCTS to the female perineal area causes a significantly increased risk of

ovarian cancer.




                                                41
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 42 of 59




       140.     Through their actions and omissions in advertising, promoting, labeling, and

otherwise, Defendants made public misrepresentations of material facts to, and/or concealed

material facts from, consumers like Plaintiff concerning the character, safety, and effectiveness of

the PRODUCTS.

       141.     At all relevant times, those misrepresentations and omissions included, but are not

limited to, the following:

       a.       The Johnson & Johnson Defendants labeled and advertised the PRODUCTS in the

                following ways, among others: “For you, use every day to help feel soft, fresh, and

                comfortable;” “A sprinkle a day keeps the odor away;” “Your body perspires in

                more places than just under your arms;” “Use SHOWER to SHOWER to feel dry,

                fresh, and comfortable throughout the day; and “SHOWER to SHOWER can be

                used all over your body.”

       b.       The Johnson & Johnson Defendants advertised the product SHOWER to SHOWER

                to be applied “all over,” and in particular, urged women to use it to “Soothe Your

                Skin: Sprinkle on problem areas to soothe skin that has been irritated from friction.

                Apply after a bikini wax to help reduce irritation and discomfort.”

       c.       The Johnson & Johnson Defendants, through the advertisements described above,

                among others, misrepresented to consumers, including the Plaintiff, that the

                PRODUCTS were safe for use all over the body, including the female perineal area.

       d.       Despite actual knowledge of the health risks of the PRODUCTS, the Johnson &

                Johnson Defendants failed to disclose to the consumers and the Plaintiff, through

                adequate warnings, representations, labeling, or otherwise, that the PRODUCTS




                                                 42
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 43 of 59




                were inherently dangerous and carcinogenic in nature, which poses serious health

                risks to consumers.

       e.       Despite actual knowledge that the use of the PRODUCTS in the perineal area

                created a significantly increased risk of ovarian cancer, the Johnson & Johnson

                Defendants failed to disclose to consumers and the Plaintiff, through adequate

                warnings, representations, labeling, or otherwise, that material fact.

       142.     At all relevant times, the Johnson & Johnson Defendants failed to exercise

reasonable care in ascertaining or sharing information regarding the safe use of PRODUCTS,

failed to disclose facts indicating that the PRODUCTS were inherently dangerous and

carcinogenic in nature, and otherwise failed to exercise reasonable care in communicating the

information concerning the PRODUCTS to Plaintiff and/or concealed relevant facts that were

known to them.

       143.     At all relevant times, Plaintiff was not aware of the falsity of the foregoing

misrepresentations, nor was she aware that material facts concerning talc and the PRODUCTS had

been concealed or omitted. In reasonable reliance upon the Johnson & Johnson Defendants’

misrepresentations and/or omissions, Plaintiff was induced to and did purchase the PRODUCTS

and did use the PRODUCTS on her perineal area. If the Johnson & Johnson Defendants had

disclosed true and accurate material facts concerning the risks of the use of the PRODUCTS, in

particular the risk of developing ovarian cancer from using the PRODUCTS in the female perineal

area, Plaintiff would not have purchased and/or received the PRODUCTS and/or used the

PRODUCTS in that manner.

       144.     Plaintiff’s reliance upon the Johnson & Johnson Defendants’ misrepresentations

and omissions was justified and reasonable because, among other reasons, those



                                                 43
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 44 of 59




misrepresentations and omissions were made by individuals and entities who were in a position to

know the material facts concerning the PRODUCTS and the association between the PRODUCTS

and the incidence of ovarian cancer, while Plaintiff was not in a position to know these material

facts, and because the Johnson & Johnson Defendants failed to warn or otherwise provide notice

to the consuming public as to the risks of the PRODUCTS, thereby inducing Plaintiff to use the

PRODUCTS in lieu of safer alternatives and in ways that created unreasonably dangerous risks to

her health. At all relevant times, the Johnson & Johnson Defendants’ corporate officers, directors,

and/or managing agents knew of and ratified the acts of the Johnson & Johnson Defendants, as

alleged herein.

        145.      As a direct and proximate result of the Johnson & Johnson Defendants’ negligent

misrepresentations and/or omissions concerning the risks and benefits of the PRODUCTS,

Plaintiff suffered and continues to suffer from the injuries and damages for which she is entitled

to recovery, including but not limited to compensatory damages, consequential damages, interest,

costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate

                                      COUNT VII – FRAUD
                           (Against the Johnson & Johnson Defendants)

        146.      Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        147.      At all relevant times, the Johnson & Johnson Defendants intentionally, willfully,

and/or recklessly, with the intent to deceive, misrepresented and/or concealed material facts to

consumers and users, including Plaintiff.

                                                 44
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 45 of 59




       148.     At all relevant times, the Johnson & Johnson Defendants misrepresented and/or

concealed material facts concerning the PRODUCTS to consumers, including the Plaintiff, with

knowledge of the falsity of their misrepresentations.

       149.     At all relevant times, upon information and belief, the misrepresentations and

concealments concerning the PRODUCTS made by the Johnson & Johnson Defendants include,

but are not limited to the following:

       a.       The Johnson & Johnson Defendants falsely labeled and advertised the PRODUCTS

                in the following ways, among others: “For you, use every day to help feel soft,

                fresh, and comfortable,” “a sprinkle a day keeps the odor away,” “your body

                perspires in more places than just under your arms,” “Use SHOWER to SHOWER

                to feel dry, fresh, and comfortable throughout the day,” and “SHOWER to

                SHOWER can be used all over your body.”

       b.       The Johnson & Johnson Defendants falsely advertised the PRODUCT SHOWER

                to SHOWER to be applied “all over,” and in particular, urges women to use it to

                “Soothe Your Skin: Sprinkle on problem areas to soothe skin that has been irritated

                from friction. Apply after a bikini wax to help reduce irritation and discomfort.”

       c.       The Johnson & Johnson Defendants, through the advertisements described above,

                knowingly misrepresented to Plaintiff and the public that the PRODUCTS were

                safe for use all over the body, including the perineal areas of women.

       d.       The Johnson & Johnson Defendants intentionally failed to disclose that talc and the

                associated PRODUCTS, when used in the perineal area, increase the risk of ovarian

                cancer.




                                                 45
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 46 of 59




        e.       The Johnson & Johnson Defendants intentionally failed to disclose and actively

                 concealed that talcum powder products contained other carcinogenic constituents

                 such as fibrous talc, asbestos, heavy metals, and fragrance chemicals.

        f.       The Johnson & Johnson Defendants intentionally failed to include adequate

                 warnings with the PRODUCTS regarding the potential and actual risks of using the

                 PRODUCTS in the perineal area on women and the nature, scope, severity, and

                 duration of any serious injuries resulting therefrom.

        g.       Despite knowing about the carcinogenic nature of talc and its likelihood to increase

                 the risk of ovarian cancer in women, the Johnson & Johnson Defendants falsely

                 marketed, advertised, labeled and sold the PRODUCTS as safe for public

                 consumption and usage, including for use by women to powder their perineal areas.

        150.     At all relevant times, the Johnson & Johnson Defendants actively, knowingly, and

intentionally concealed and misrepresented these material facts to the consuming public with the

intent to deceive the public and Plaintiff, and with the intent that the consumers would purchase

and use the PRODUCTS in the female perineal area.

        151.     At all relevant times, the consuming public, including Plaintiff, would not

otherwise have purchased the PRODUCTS and/or applied the PRODUCTS in the perineal area if

they had been informed of the risks associated with the use of the PRODUCTS in the perineal

area.

        152.     At all relevant times, Plaintiff relied on the Johnson & Johnson Defendants’

misrepresentations concerning the safety of the PRODUCTS when purchasing the PRODUCTS

and using them in her perineal area, and her reliance was reasonable and justified.




                                                  46
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 47 of 59




        153.     As a direct and proximate result of the Johnson & Johnson Defendant’s fraudulent

conduct concerning the PRODUCTS, as described herein, Plaintiff suffered and continues to suffer

from the injuries and damages for which she is entitled to recovery, including but not limited to

compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

                                       COUNT VIII – FRAUD
                                         (Against PCPC)

        154.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        155.     At all relevant times, PCPC intentionally, willfully, and/or recklessly, with the

intent to deceive, misrepresented and/or concealed material facts to consumers and users of the

PRODUCTS, including Plaintiff.

        156.     At all relevant times, PCPC fraudulently misrepresented and/or concealed material

facts to consumers and users of the PRODUCTS, including Plaintiff, with knowledge of the falsity

of their misrepresentations.

        157.     At all relevant times, upon information and belief, PCPC’s conduct giving rise to

fraud includes, but is not limited, to the following:

        a.       PCPC formed the TIPTF, with the purpose to pool financial resources in an effort

                 to prevent regulation of talc products, including the PRODUCTS.

        b.       PCPC, through the TIPTF, hired and funded scientists to perform research

                 regarding the safety of talc. The TIPTF then edited the scientific reports in an effort

                 to skew the data so that it demonstrated safety of talc and talc products and suppress

                                                   47
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 48 of 59




                data demonstrating the dangers of talc. The TIPTF then released and disseminated

                this biased and intentionally misleading data to governmental agencies.

       c.       PCPC, through the TIPTF, knowingly released false information about the safety

                of talc products to the consuming public with the intent to induce consumers,

                including the Plaintiff, to purchase talc products.

       d.       PCPC extensively lobbied and used political and economic influence on

                governmental bodies in order to prevent regulation of talc products, including the

                PRODUCTS.        These efforts were based knowingly on false and misleading

                information about the safety of talc.

       e.       PCPC caused to be released, published, and disseminated medical and scientific

                data, literature, and reports containing information and statements regarding the

                risks of ovarian cancer which PCPC knew were incorrect, incomplete, and

                misleading.

       158.     At all relevant times, PCPC actively, knowingly, and intentionally concealed and

misrepresented these material facts to consumers, including the Plaintiff, with the intent to deceive

the public and Plaintiff, and with the intent that consumers would purchase and use the product in

the female perineal area.

       159.     The consuming public, including Plaintiff, would not have purchased the

PRODUCTS and/or applied the PRODUCTS in the perineal area if they had been informed of the

risks associated with the use of the PRODUCTS in that manner.

       160.     At all relevant times, Plaintiff relied on PCPC’s misrepresentations concerning the

safety of the PRODUCTS and fraudulent conduct when purchasing the PRODUCTS and using

them in her perineal area, and her reliance was reasonable and justified.



                                                  48
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 49 of 59




        161.     As a direct and proximate result of PCPC’s fraudulent conduct concerning the

PRODUCTS, as described herein, Plaintiff suffered and continues to suffer from the injuries and

damages for which she is entitled to recovery, including but not limited to compensatory damages,

consequential damages, interest, costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against PCPC in a fair a reasonable sum in

excess of $75,000.00, together with costs expended herein and such further and other relief as the

Court deems just and appropriate.

                     COUNT IX – BREACH OF EXPRESS WARRANTIES
                        (Against the Johnson & Johnson Defendants)

        162.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        163.     The Johnson & Johnson Defendants, through their advertising and promotional

materials, expressly warranted and affirmed that the PRODUCTS were safe for the uses for which

they were intended and for uses which were reasonably foreseeable. The Johnson & Johnson

Defendants’ express warranties extended beyond delivery of the PRODUCTS and expressly

warranted for future performance of the PRODUCTS. These express warranties include, but are

not limited to, the following:

        a.       The Johnson & Johnson Defendants advertised and labeled the PRODUCTS as safe

                 for application all over the body, including the following: “For you, use every day

                 to help feel soft, fresh, and comfortable;” “A sprinkle a day keeps the odor away;”

                 “Your body perspires in more places than just under your arms;” “Use SHOWER

                 to SHOWER to feel dry, fresh, and comfortable throughout the day;” and

                 “SHOWER to SHOWER can be used all over your body.”




                                                 49
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 50 of 59




       b.       The Johnson & Johnson Defendants advertised the PRODUCT SHOWER to

                SHOWER to be applied around or on the perineal area. For example, the Johnson

                & Johnson Defendants advertised that women should use their SHOWER to

                SHOWER PRODUCT to “Soothe Your Skin: Sprinkle on problem areas to soothe

                skin that has been irritated from friction. Apply after a bikini wax to help reduce

                irritation and discomfort.”

       c.       The Johnson & Johnson Defendants, through the advertisements as listed above,

                made express warranties to Plaintiff and the public that the PRODUCTS were safe

                and effective when applied all over the body, including the female perineal area.

       164.     At all relevant times, the Johnson & Johnson Defendants breached said express

warranties in that the PRODUCTS were unsafe and ineffective for application all over the body,

specifically when used in the female perineal area, because the PRODUCTS when used in this

manner for which the Johnson & Johnson Defendants advertised and promoted significantly

increased the risk of developing ovarian cancer among consumers.

       165.     At all relevant times, the Johnson & Johnson Defendants had knowledge of the

hazards and health risks posed by the PRODUCTS when applied to the perineal area.

       166.     At all relevant times, the Johnson & Johnson Defendants willfully failed to disclose

the defects and health risks of the PRODUCTS to Plaintiff and the consuming public.

       167.     At all relevant times, in reliance upon the express warranties made by the Johnson

& Johnson Defendants as set forth above, Plaintiff purchased and used the PRODUCTS in her

perineal area, believing that the PRODUCTS were safe when used in this manner

       168.     As a direct and proximate result the Johnson & Johnson Defendant’s express

warranties concerning the PRODUCTS, as described herein, Plaintiff suffered and continues to



                                                 50
            Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 51 of 59




suffer from the injuries and damages for which she is entitled to recovery, including but not limited

to compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

      COUNT X – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                   (Against The Johnson & Johnson Defendants)

        169.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        170.     At the time the Johnson & Johnson Defendants manufactured, marketed, labeled,

promoted, distributed and/or sold the PRODUCTS, Defendants knew of the uses for which the

PRODUCTS were intended, including use by women in the perineal area, and impliedly warranted

the PRODUCTS were merchantable and fit for the ordinary purposes for which they were

intended.

        171.     Members of the consuming public, including consumers such as Plaintiff, were

intended third-party beneficiaries of the warranty.

        172.     The PRODUCTS were not merchantable or fit for their ordinary purposes, because

they had a propensity to lead to the serious personal injuries described herein.

        173.     Plaintiff reasonably relied on the Johnson & Johnson Defendants’ representations

that the PRODUCTS were safe and free of defects.

        174.     The Johnson & Johnson Defendants’ breach of the implied warranty of

merchantability was the direct and proximate cause of Plaintiffs’ injuries.

        175.     The Johnson & Johnson Defendants’ conduct, as described above, was extreme

and outrageous. Defendants risked the lives of the consumers and users of their products, including

                                                 51
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 52 of 59




Plaintiff, with knowledge of the safety and efficacy problems, and suppressed this knowledge from

Plaintiff and the general public. The Johnson & Johnson Defendants made conscious decisions

not to redesign, relabel, warn or inform Plaintiff or the unsuspecting consuming public. The

Johnson & Johnson Defendants’ outrageous conduct warrants an award of punitive damages.

        176.       As a direct and proximate result of the Johnson & Johnson Defendants’ implied

warranties of merchantability concerning the PRODUCTS, as described herein, Plaintiff suffered

and continue to suffer from the injuries and damages for which she is entitled to recovery,

including but not limited to compensatory damages, consequential damages, interest, costs and

attorneys’ fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.

               COUNT XI– BREACH OF IMPLIED WARRANTY OF FITNESS
                           FOR A PARTICULAR PURPOSE
                      (Against The Johnson & Johnson Defendants)

        177.    Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        178.       The Johnson & Johnson Defendants manufactured, supplied and sold the

PRODUCTS with an implied warranty that they were fit for the particular purpose for which they

were warranted.

        179.       Members of the consuming public, including Plaintiff, were the intended third-

party beneficiary of the warranty.




                                                 52
          Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 53 of 59




        180.    The PRODUCTS were not fit for the particular purpose for which they were

warranted without serious risk of personal injury, which risk is much higher than other products

designed to perform the same function.

        181.    Plaintiff reasonably relied on the Johnson & Johnson Defendants’ representations

that the PRODUCTS were safe and effective for use by women in the perineal area.

        182.    The Johnson & Johnson Defendants’ breach of the implied warranty of fitness for

a particular purpose was the direct and proximate cause of Plaintiff’s injuries.

        183.    The Johnson & Johnson Defendants’ conduct, as described above, was extreme

and outrageous. The Johnson & Johnson Defendants risked the lives of the consumers and users

of their products, including Plaintiff, by having knowledge of the safety and efficacy problems

associated with the PRODUCTS, but suppressing this knowledge from the general public. The

Johnson & Johnson Defendants made conscious decisions not to redesign, relabel, warn or inform

the unsuspecting consuming public. The Johnson & Johnson Defendants’ outrageous conduct

warrants an award of punitive damages.

        184.    As a direct and proximate result of the Johnson & Johnson Defendants’ implied

warranties of fitness concerning the PRODUCTS, as described herein, Plaintiff suffered and

continue to suffer from the injuries and damages for which she is entitled to recovery, including

but not limited to compensatory damages, consequential damages, interest, costs and attorneys’

fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants in

a fair a reasonable sum in excess of $75,000.00, together with costs expended herein and such

further and other relief as the Court deems just and appropriate.




                                                53
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 54 of 59




                              COUNT XII – CIVIL CONSPIRACY
                                  (Against All Defendants)

        185.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        186.     At all relevant times, the Defendants and/or their predecessors-in-interest

knowingly agreed, contrived, combined, confederated, and/or conspired to cause Plaintiff’s

injuries by exposing the Plaintiff to harmful and dangerous PRODUCTS.

        187.     Further, at all relevant times, the Defendants knowingly agreed, contrived,

confederated, and/or conspired to defraud Plaintiff and consumers of the PRODUCTS regarding

the true nature of the PRODUCTS and their potential to cause ovarian cancer when used in a

reasonably foreseeable manner.

        188.     At all relevant times, the Defendants knowingly agreed, contrived, confederated,

and/or conspired to defraud Plaintiff and consumers of the PRODUCTS with the purpose of

maintaining the popularity and reputation of the PRODUCTS and therefore maintaining high

PRODUCT sales, at the expense of consumer safety.

        189.     At all relevant times, pursuant to and in furtherance of said conspiracies, the

Defendants performed the following overt and unlawful acts:

        a.       For many decades, upon information and belief, Defendants, individually, jointly,

                 and in conspiracy with each other, have been in possession of medical and scientific

                 data, literature, and test reports, which indicate that, when applied to the perineal

                 area, an ordinary and foreseeable use by women, the PRODUCTS are unreasonably

                 dangerous, hazardous, deleterious to human health, carcinogenic, and potentially

                 deadly;




                                                  54
           Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 55 of 59




      b.         Upon information and belief, despite the medical and scientific data, literature, and

                 test reports possessed by and available to the Defendants, Defendants individually,

                 jointly, and in conspiracy with each other, fraudulently, willfully, and maliciously:

               i.       Withheld, concealed, and suppressed said medical information regarding

                        the increased risk of ovarian cancer and the actual constituents in the

                        PRODUCTS from consumers, including Plaintiff;

             ii.        The Defendants, through the TIPTF, instituted a “defense strategy” to

                        defend talc at all costs. Admittedly, the Defendants, through the TIPTF,

                        used their influence over the NTP Subcommittee, and the threat of litigation

                        against the NTP to prevent the NTP from classifying talc as a carcinogen

                        on its 10th RoC;

             iii.       Caused to be released, published, and disseminated medical and scientific

                        data, literature, and test reports containing information and statements

                        regarding the risks of ovarian cancer, which Defendants knew were

                        incorrect, incomplete, and misleading.

      c.         Upon information and belief, by these false and fraudulent representations,

                 omissions, and concealments, Defendants intended to induce consumers, including

                 the Plaintiff, to rely upon said false and fraudulent representations, omissions, and

                 concealments, and to continue to expose herself to the dangers inherent in the use

                 of the PRODUCTS.

      190.       Plaintiff reasonably relied upon the aforementioned fraudulent representations,

omissions, and concealments made by the Defendants regarding the nature of the PRODUCTS.




                                                  55
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 56 of 59




        191.     As a direct and proximate result of Defendants’ overt unlawful acts regarding the

nature of the PRODUCTS which were made pursuant to and in furtherance of a common scheme,

and Plaintiff’s reliance thereon, Plaintiff suffered and continues to suffer from the injuries and

damages for which she is entitled to recovery, including but not limited to compensatory damages,

consequential damages, interest, costs, and attorney fees.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants

and PCPC in a fair a reasonable sum in excess of $75,000.00, together with costs expended herein

and such further and other relief as the Court deems just and appropriate.

                             COUNT XIII – PUNITIVE DAMAGES
                                 (Against All Defendants)

        192.     Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        193.     Plaintiff is entitled to punitive damages because Defendants’ wrongful acts and/or

omissions were attended by circumstances of fraud, malice, or willful and wanton conduct, and

done heedlessly or recklessly, without regard to consequences or the rights and safety of others,

particularly Plaintiff. Such conduct includes, but is not limited to the following:

        a.       At all relevant times, Defendants knew of the PRODUCTS’ defective nature, as set

                 forth herein, but continued to design, formulate, manufacture, market, and sell the

                 PRODUCTS to maximize sales and profits at the expense of the health and safety

                 of the consuming public, including Plaintiff, and in conscious disregard of the

                 foreseeable harm caused by the PRODUCTS;

        b.       At all relevant times, despite their knowledge of the risk of ovarian cancer

                 associated with the PRODUCTS, Defendants failed to disclose this risk through

                 marketing and promotional efforts and product labeling;

                                                 56
             Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 57 of 59




        c.        At all relevant times, Defendants continued to promote the PRODUCTS as safe for

                  perineal use and failed to provide adequate warnings regarding the risk of

                  developing ovarian cancer if using the PRODUCTS in the perineal area;

        d.        At all relevant times, Defendants had knowledge of safer alternative designs for the

                  PRODUCTS and failed to substitute such safer design.

        WHEREFORE, Plaintiff prays for judgment against the Johnson & Johnson Defendants

and PCPC in a fair a reasonable sum in excess of $75,000.00, together with costs expended herein

and such further and other relief as the Court deems just and appropriate.

                            ACCRUAL OF THE CAUSES OF ACTION

        194.      Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        195.      Plaintiff had no knowledge of the cause in fact of her injury nor did she have any

evidence of wrongdoing on the part of Defendants until November 14, 2018.

        196.      Additionally, Defendants acts of fraudulent concealment of the cancer risks of and

the constituents in the PRODUCTS alleged herein operated to equitably toll the applicable statute

of limitations.

                             DAMAGES AND PRAYER FOR RELIEF

        197.      Plaintiff hereby incorporates by reference each of the preceding paragraphs as if

fully set forth herein.

        198.      WHEREFORE, Plaintiff seeks judgment in her favor against the Defendants as

follows:

                  a.      Severe impairment to her ovaries and reproductive system;

                  b.      Medical expenses;



                                                   57
         Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 58 of 59




               c.     Pain and suffering;

               d.     Mental anguish, anxiety, and discomfort;

               e.     Lost wages and income;

               f.     Fear of cancer or other related diseases;

               g.     Physical impairment;

               h.     Physical disfigurement;

               i.     Loss of enjoyment of life;

               j.     Loss of consortium;

               k.     Pre and post judgment interest;

               l.     Exemplary and punitive damages in an amount to be determined at trial;

               m.     Treble damages;

               n.     General damages;

               o.     Reasonable and necessary attorneys’ fees and other disbursements and

               expenses of this action;

               p.     Such other relief to which Plaintiff may be justly entitled; and

               q.     Any and all other damages to be shown at trial.

       WHEREFORE, Plaintiff, Arlene Derkovitz, prays for judgment against the Defendants,

individually and collectively, in a fair a reasonable sum in excess of $75,000.00, together with

costs expended herein and such further and other relief as the Court deems just and appropriate.

Dated: March 26, 2021                                RESPECTFULLY SUBMITTED,

                                                     ASHCRAFT & GEREL, LLP


                                             BY:     /s/ Michelle A. Parfitt
                                                     Michelle A. Parfitt (D.C. Bar No. 358592)
                                                     James F. Green (D.C. Bar No. 214965)

                                                58
 Case 1:21-cv-00808-RC Document 1 Filed 03/26/21 Page 59 of 59




                                   Patrick K. Lyons (D.C. Bar No. 1034531)
                                   1825 K Street, Suite 700, NW
                                   Washington, DC 20006
                                   (703) 931-5500
                                   mparfitt@ashcraftlaw.com
                                   jgreen@ashcraftlaw.com
                                   plyons@ashcraftlaw.com


                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, PC

                            BY:    /s/ P. Leigh O’Dell
                                   P. Leigh O’Dell
                                   Post Office Box 4160
                                   Montgomery, Alabama 36103
                                   (334) 269-2343
                                   leigh.odell@beasleyallen.com

                            Counsel for Plaintiff


                        JURY DEMAND

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES.

                                   /s/ Michelle A. Parfitt
                                   Michelle A. Parfitt (D.C. Bar No. 358592)
                                   James F. Green (D.C. Bar No. 214965)
                                   Patrick K. Lyons (D.C. Bar No. 1034531)
                                   1825 K Street, Suite 700, NW
                                   Washington, DC 20006
                                   (703) 931-5500
                                   mparfitt@ashcraftlaw.com
                                   jgreen@ashcraftlaw.com
                                   plyons@ashcraftlaw.com




                              59
